DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11-12, 17-19, 22 and 24-29  is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al US 20180092129 A1 in view of Petersson et al US 20190132852 A1.
          As per claims 1 and 26, Gou et al teaches an apparatus for wireless communication at a user equipment 2(UE), (see fig.12) comprising: 3a processor After the beam management procedure P-1, the TRP can configure beam management procedure P-2 and P-3.  P-2 and P-3 can be configured jointly and para [0188] for….Between P-1 procedures, the TRP could configure UE-specific P-2/P-3 procedure to allow the UE to do TRP beam refinement and UE Rx beam training in 1203 and para [0222] for….A second BRS (which may alternatively referred to be CSI-RS) is used in beam management procedure P-2/P3.  The configuration of second BRS is UE-specific and the transmission of second BRS is UE-specific and aperiodic.  The configuration of P-2/P3 and second BRS could be sent after UE has measured and reported the beam ID based on first BRS and para [0182] for….In another example of P-2, a UE is enabled to perform measurement on different TRP Tx beams to possibly change inter/intra-TRP Tx beam(s) from a possibly smaller set of beams for beam refinement than in P-1.  Specifically, the P-2 can be a special case of P-1) and second transmission beam resources (see [0183] for…In another example of P-3, a UE is enabled to perform measurement on the same TRP Tx beam to change UE Rx beam in the case UE uses beamforming.) for the UE for beam management over a sidelink channel (see para [0179] for… In some embodiments, the present disclosure describes cellular DL communications.  However, the same/similar principles and related signaling methods and configurations can also be used for cellular UL and sidelink (SL) communications); identify, based at least in part on the first configuration signal, a pattern 11for performing beam management (see para [0172] for…the UE is configured to obtain the configuration information of mapping Tx beam ID to preamble sequence ID and then select one preamble sequence ID based on this configuration and the Tx beam ID that corresponding to the strongest RSRP of downlink SS and/or BRS signal) using the first transmission beam resources and the 12second transmission beam resources (Exmainer Note: as disclosed in para [0187-0227] and from the definition of processes P-2 and P-3 in said paragraphs, it is clear that the  UE uses a pattern to perform beam management that is based on the first configuration signal) and 13perform the beam management over the sidelink channel in accordance 14with the pattern using the first transmission beam resources and the second 15transmission beam resources (see para [0182-0183]  cited above).
            However Guo et al does not explicitly teaches configuring beam transmission resources for served UE.
       Petersson et al teaches configuring beam transmission resources for served UE (see fig.1 and para [0021] for… the TRP 2 may evaluate if any served UE would benefit from being co-scheduled with one or more other UEs.  If so, the TRP 2 may analyze the reported best TRP 2 transmission (TX) beam for each of these identified UEs 3a, 3b, 3c based on previous beam management processes (beam management described below).
         In view of the above, having the system of Guo et al and given the well-established teaching of Petersson, it would have been obvious to one of ordinary skill in the art, at the time of filing or before the effective filing date of the claimed invention, to implement the teaching of Petersson into Guo so that the TRP 2 
could evaluate if any served UE would benefit from being co-scheduled with one or more other UEs and analyze the reported best TRP 2 transmission (TX) beam for each of these identified UEs, as taught by Petersson (see para [0021]).
         As per claims 2 and 27, Guo and Petersson in combination would teach, wherein the instructions to perform the beam 2management are executable by the processor to cause the apparatus to: 3monitor, using a first receive beam of the served UE, for reference signal 4transmissions based at least in part on the first transmission beam resources (see Guo para [0225] for… the reference 
signal supports the functionality that the UE is able to measure beam-specific RSRP for one or multiple different UE Rx beams); and 5monitor for a reference signal transmission based at least in part on the second 6transmission beam resources including repeated transmissions using a same antenna port (see Petersson para [0002] for… A suitable Transmission Reception Point (TRP) transmission (TX) beam for each user equipment (UE) is expected to be discovered and monitored by a communications system using measurements on downlink reference signals used for beam management) served UE would benefit from being co-scheduled with one or more other UEs and analyze the reported best TRP 2 transmission (TX) beam for each of these identified UEs, as taught by Petersson (see para [0021]).
         As per claims 3 and 28, Guo and Petersson in combination would teach, wherein monitoring using the first receive 2beam is performed concurrently, consecutively, or using time-division multiplexing (see Guo para [0210] for…. Consider to use TDM, FDM and scrambling sequence ID to multiplex different beam IDs) with 3monitoring for the reference signal transmission by sweeping a set of receive beams of the 4served UE so that the TRP 2 could evaluate if any served UE would benefit from being co-scheduled with one or more other UEs and analyze the reported best TRP 2 transmission (TX) beam for each of these identified UEs, as taught by Petersson (see para [0021]).
         As per claim 11, Guo and Petersson in combination would teach, wherein the instructions to perform the beam 2management are executable by the processor to cause the apparatus to: 3monitor, using a first receive beam of the served UE, for reference signal 4transmissions based at least in part on the first transmission beam resources; and 5monitor for multiple instances of a second reference signal transmission based 6at least in part on the second transmission beam resources (see Petersson para [0002] for… A suitable Transmission Reception Point (TRP) transmission (TX) beam for each user equipment (UE) is expected to be discovered and monitored by a communications system using measurements on downlink reference signals used for beam management) including repeated transmissions 7using a same antenna port so that the TRP 2 could evaluate if any served UE would benefit from being co-scheduled with one or more other UEs and analyze the reported best TRP 2 transmission (TX) beam for each of these identified UEs, as taught by Petersson (see para [0021]).
         As per claim 12, Guo and Petersson in combination would teach, wherein monitoring for the reference signal 2transmissions is performed concurrently, consecutively, or using time division multiplexing (see Guo para [0210] for…. Consider to use TDM, FDM and scrambling sequence ID to multiplex different beam IDs) 3with monitoring for the multiple instances of the second reference signal transmission by 4sweeping a set of receive beams of the served UE so that the TRP 2 could evaluate if any served UE would benefit from being co-scheduled with one or more other UEs and analyze the reported best TRP 2 transmission (TX) beam for each of these identified UEs, as taught by Petersson (see para [0021]).
        As per claim 17, Guo and Petersson in combination would teach, wherein the first transmission beam 2resources comprise a first channel state information reference signal (CSI-RS) (see Guo para [0166] for… The reference signal can be called CSI-RS, BRS (beam RS), MRS (measurement/mobility RS)) resource set 3and the second transmission beam resources comprise a second CSI-RS resource set so that the TRP 2 could evaluate if any served UE would transmission (TX) beam for each of these identified UEs, as taught by Petersson (see para [0021]).
1        As per claim 18, Guo and Petersson in combination would teach, wherein the first transmission beam 2resources comprise a first subset of a channel state information reference signal (CSI-RS) 3resource set and the second transmission beam resources comprise a second subset of the 4CSI-RS (see Guo para [0166] for… The reference signal can be called CSI-RS, BRS (beam RS), MRS (measurement/mobility RS)) resource set so that the TRP 2 could evaluate if any served UE would benefit from being co-scheduled with one or more other UEs and analyze the reported best TRP 2 transmission (TX) beam for each of these identified UEs, as taught by Petersson (see para [0021]).
          As per claims 19 and 29, Gou et al teaches apparatus for wireless communication, comprising: 2a processor,  memory coupled with the processor; and Attorney Docket No. PR923.01 (103038.2355)Qualcomm Ref. No. 200874 70 4instructions stored in the memory and executable by the processor to cause the 5apparatus to: 6transmit a first configuration signal configuring a served UE with first 7transmission beam resources(see para [0186] for….After the beam management procedure P-1, the TRP can configure beam management procedure P-2 and P-3.  P-2 and P-3 can be configured jointly and para [0188] for….Between P-1 procedures, the TRP could configure UE-specific P-2/P-3 procedure to allow the UE to do TRP beam refinement and UE Rx beam training in 1203 and para [0222] for….A second BRS (which may alternatively referred to be CSI-RS) is used in beam management procedure P-2/P3.  The configuration of second BRS is UE-specific and the transmission of second BRS is UE-specific and aperiodic.  The configuration of P-2/P3 and second BRS could be sent after UE has measured and reported the beam ID based on first BRS and para [0182] for….In another example of P-2, a UE is enabled to perform measurement on different TRP Tx beams to possibly change inter/intra-TRP Tx beam(s) from a possibly smaller set of beams for beam refinement than in P-1.  Specifically, the P-2 can be a special case of P-1) and second transmission beam resources of a serving UE 8for the served UE to use for beam management over a sidelink channel (see [0183] for…In another example of P-3, a UE is enabled to perform measurement on the same TRP Tx beam to change UE Rx beam in the case UE uses beamforming.) for the UE for beam management over a sidelink channel (see para [0179] for… In some embodiments, the present disclosure describes cellular DL communications.  However, the same/similar principles and related signaling methods and configurations can also be used for cellular UL and sidelink (SL) communications); 9transmit one or more first reference signals using the first transmission 10beam resources and one or more second reference signals using the second 11transmission beam resources (see para [0180] for…So the initial access signals are transmitted through multiple Tx beams and one method is that those Tx beams sweep over multiple OFDM symbols.); The CSI-RS for beam management can be transmitted periodically, semi-persistently or aperiodically (event triggered) and it can either be shared between multiple UEs or be UE-specific.  In order to find a suitable TRP beam the TRP transmits CSI-RSs in different TRP TX beams on which the UE performs Reference Signal Received Power (RSRP) measurements.  The UE reports back the N best TRP TX beams, where N can be configured by the communications system and para [0051] for… The method comprises determining 22 complex antenna weights for one or more beams B1 based on transmission beam reports received from each of the two or more identified communications devices 3a, 3b, 3c. Examiner Note; the report back is equivalent the claimed feedback).
            However Guo et al does not explicitly teaches configuring beam transmission resources for served UE.
       Petersson et al teaches configuring beam transmission resources for served UE (see fig.1 and para [0021] for… the TRP 2 may evaluate may evaluate if any served UE would benefit from being co-scheduled with one or more other UEs.  If so, the TRP 2 may analyze the reported best TRP 2 transmission (TX) beam for each of these identified UEs 3a, 3b, 3c based on previous beam management processes (beam management described below).

could evaluate if any served UE would benefit from being co-scheduled with one or more other UEs and analyze the reported best TRP 2 transmission (TX) beam for each of these identified UEs, as taught by Petersson (see para [0021]).
        As per claim 22, Guo and Petersson in combination would teach wherein the transmissions of the one or 2more first reference signals and the one or more second reference signals are performed 3concurrently, consecutively, or using time-division multiplexing (see Guo para [0210] for…. Consider to use TDM, FDM and scrambling sequence ID to multiplex different beam IDs) so that the TRP 2 could evaluate if any served UE would benefit from being co-scheduled with one or more other UEs and analyze the reported best TRP 2 transmission (TX) beam for each of these identified UEs, as taught by Petersson (see para [0021]).
        As per claim 24, Guo and Petersson in combination would teach, wherein the first transmission beam 2resources comprise a first channel state information reference signal (CSI-RS) resource set 3and the second transmission beam resources comprise a second CSI-RS resource set (see Guo para [0166] for… The reference signal can be called CSI-RS, BRS (beam RS), MRS (measurement/mobility RS)) so that the TRP 2 could evaluate if any served UE transmission (TX) beam for each of these identified UEs, as taught by Petersson (see para [0021]).
        As per claim 25, Guo and Petersson in combination would teach, wherein the first transmission beam 2resources comprise a first subset of a channel state information reference signal (CSI-RS) 3resource set and the second transmission beam resources comprise a second subset of the 4CSI-RS resource set (see Guo para [0166] for… The reference signal can be called CSI-RS, BRS (beam RS), MRS (measurement/mobility RS)) so that the TRP 2 could evaluate if any served UE would benefit from being co-scheduled with one or more other UEs and analyze the reported best TRP 2 transmission (TX) beam for each of these identified UEs, as taught by Petersson (see para [0021]).
Allowable Subject Matter
Claims 4-10, 13-16, 20-21, 23 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190174436 A1 US 20110143692 A1US 20160337886 A1US 20160204507 A1 20200252990.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633